1    John Balazs, Bar. No. 157287
     Attorney at Law
2    916 2nd Street, Suite F
     Sacramento, California 95814
3    Telephone: (916) 447-9299
     Facsimile: (916) 557-1118
4    john@balazslaw.com
5    Attorney for Defendant
     HARVEY L. SEWELL
6
7
                                     UNITED STATES DISTRICT COURT
8
                                EASTERN DISTRICT OF CALIFORNIA
9
10    UNITED STATES OF AMERICA,                      No. 2:05-CR-00554-TLN
11
                        Plaintiff,                   ORDER RE APPOINTMENT FOR MOTION
12                                                   TO REDUCE SENTENCE PURSUANT TO
             v.                                      SECTION 404 OF THE FIRST STEP ACT
13
      HARVEY L. SEWELL,
14                                                   Hon. Troy L. Nunley
                        Defendant.
15
16          Defendant Harvey L. Sewell, through counsel, hereby applies for an order expanding the
17   appointment of attorney John Balazs to represent him with respect to a potential motion to
18   reduce sentence under Section 404 of the First Step Act (retroactive crack cocaine law). Mr.
19   Balazs currently represents Mr. Sewell on a pending motion to reduce his sentence under 18
20   U.S.C. § 3582(c)(2). General Order 595 states that the Federal Defender is appointed to
21   represent defendants who may be eligible for relief under provisions of the First Step Act. The
22   Federal Defender has requested that Mr. Balazs represent Mr. Sewell to file and litigate a motion
23   to reduce sentence under Section 404 of the First Step Act. Mr. Sewell has also requested that
24   attorney Balazs represent him on this matter.
25                                         Respectfully submitted,
26   Dated: February 25, 2019              /s/ John Balazs
27                                         John Balazs
                                           Attorney for Defendant
28                                         Harvey L. Sewell

                                                     1
1                                            ORDER
2           IT IS SO ORDERED.
3    Dated: February 28, 2019
4
5
6                               Troy L. Nunley
                                United States District Judge
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
